Citation Nr: 1732266	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-46 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for postoperative residuals, internal derangement, with residuals of an injury with osteoarthritis post arthroscopy of the right knee.

2. Entitlement to a rating in excess of 20 percent for left knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to January 1973. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the issues on appeal. In his substantive appeal, the Veteran requested a Board hearing at his local RO. In March 2017, the RO sent a letter to the Veteran's address of record informing him that his Board hearing was scheduled for April 3, 2017. The Veteran failed to appear at the hearing. Neither the Veteran nor his representative has requested that the appeal should be remanded to re-schedule the Veteran for his Board hearing.  Thus, the Board will proceed with adjudication of the issues. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher ratings for his postoperative residuals, internal derangement, with residuals of an injury with osteoarthritis post arthroscopy of the right knee and his left knee osteoarthritis, both currently evaluated as 20 percent disabling. The Veteran was afforded VA examinations in September 2008 and in October 2015 in connection with these claims. 

In the January 2010 Notice of Disagreement and a July 2017 Informal Hearing Presentation, the Veteran and his representative brought the attention of the Board to evidentiary defects relating to the medical examinations conducted. The Board has considered the contentions of the Veteran and the Veteran's representative and, upon reviewing the Veteran's claims file and the report of the pertinent medical examination reports, as well as other pertinent evidence associated with the record, finds that the contentions raise valid concerns and that a remand is warranted. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Specifically, the October 2015 examination did not include all necessary findings for an adequate determination. The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint, and address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary. See Correia v. McDonald, 28 Vet. App. 158 (2016).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Board finds the Veteran must be afforded an additional VA examination. Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his postoperative residuals, internal derangement, with residuals of an injury with osteoarthritis post arthroscopy of the right knee and his left knee osteoarthritis. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

The examiner must opine as to the current nature and extent of the Veteran's postoperative residuals, internal derangement, with residuals of an injury with osteoarthritis post arthroscopy of the right knee and left knee osteoarthritis. In rendering this opinion, the examiner must record the range of motion for pain on both active motion and passive motion and in both weight-bearing and nonweight-bearing, and must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner must summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

Rationale for the requested opinion shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3. Then, readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

